                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

    BRIAN KASANGAKI, A #212 105 015                  §
                                                     §
                     Petitioner,                     §
                                                     §
    vs.                                              §
                                                     §     CIVIL NO. SA-19-CV-465-FB(ESC)
    WILLIAM P. BARR1, United States                  §
    Attorney General, KEVIN                          §
    MCALEENAN2, Acting United States                 §
    Secretary of Homeland Security (HS),             §
    RAY CASTRO, Warden of GEO, South                 §
    Texas Detention Complex Immigration              §
    Detention Facility, et al.,                      §
                                                     §
                     Respondents.                    §

                                   ORDER DIRECTING SERVICE

          Before the Court is the 28 U.S.C. § 2241 Petition for Writ of Habeas filed by Brian

Kasangaki (“Petitioner”). In his petition, Petitioner challenges his detention by the U.S.

Department of Homeland Security Bureau of Immigration and Customs Enforcement pending

removal proceedings. In light of the foregoing, the Court enters the following orders:

          IT IS ORDERED that Respondents file a response to the Petition within thirty (30) days.

          IT IS FURTHER ORDERED that Petitioner may file a reply to the Respondents’

response. If Petitioner elects to file a reply, it must be filed no later than twenty-one (21) days after

the date Petitioner is served with Respondents’ response.




1
  Petitioner named Jeff Sessions who was formerly the United States Attorney General; the Court
has substituted William P. Barr, who is the current United States Attorney General.
2
  Petitioner named Elaine Duke who was formerly the United States Secretary of the Department
of Homeland Security; the Court has substituted Keven McAleenan, who is the current United
States Secretary of the Department of Homeland Security.
                                                 1
       IT IS FURTHER ORDERED that the District Clerk shall: (1) furnish the Office of the

United States Attorney in San Antonio, Texas, with copies of the Petition [#1] and this Order, and

that such delivery by certified mail return receipt requested shall constitute sufficient service of

process on Respondent McAleenan; and (2) serve Respondent Castro by certified mail return

receipt requested.

       IT IS FURTHER ORDERED that within thirty days (30) from the date of this Order,

Petitioner must either submit the filing fee or, if he is unable to do so, advise the Court of his

inability to pay and request an Order allowing him to proceed without the payment of fees or costs.

       SIGNED this 7th day of May, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE
